NOT FOR PUBLICATION                           FILED
                                                                           MAY 24 2021
                      UNITED STATES COURT OF APPEALS
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.   20-10358

                Plaintiff-Appellee,               D.C. No. 4:15-cr-00266-HSG-5

    v.

JA’DEL RAYNARD McFIELD,                           MEMORANDUM*

                Defendant-Appellant.


                     Appeal from the United States District Court
                       for the Northern District of California
                   Haywood S. Gilliam, Jr., District Judge, Presiding

                               Submitted May 18, 2021**

Before:        CANBY, FRIEDLAND, and VANDYKE, Circuit Judges

         Ja’Del Raynard McField appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. We vacate the district court’s order and

remand for the district court to reconsider McField’s motion.


*
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      The district court concluded that McField had not shown “extraordinary and

compelling” reasons warranting his release. 18 U.S.C. § 3582(c)(1)(A)(i). In

doing so, it is unclear whether the district court treated U.S.S.G. § 1B1.13 as

binding. After the district court’s decision, we held that “the current version of

U.S.S.G. § 1B1.13 is not an applicable policy statement for 18 U.S.C.

§ 3582(c)(1)(A) motions filed by a defendant.” United States v. Aruda, 993 F.3d

797, 802 (9th Cir. 2021) (internal quotation marks and alterations omitted). “The

Sentencing Commission’s statements in U.S.S.G. § 1B1.13 may inform a district

court’s discretion for § 3582(c)(1)(A) motions filed by a defendant, but they are

not binding.” Id.

      In light of our intervening decision in Aruda, we vacate and remand so that

the district court can reassess McField’s motion for compassionate release under

the standard set forth there. We offer no views as to the merits of McField’s

§ 3582(c)(1)(A)(i) motion.

      VACATED AND REMANDED.




                                          2                                       20-10358